NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                          July 24, 2015

      Hon. Rudy Gonzales                          Hon. Gary D. Sarles
      Attorney at Law                             Sarles & Ouimet
      719 S. Shoreline Boulevard, Suite 500       370 Founders Square
      Corpus Christi, TX 78401                    900 Jackson Street
      * DELIVERED VIA E-MAIL *                    Dallas, TX 75202-4487
                                                  * DELIVERED VIA E-MAIL *
      Hon. Marion M. Reilly
      Attorney at Law
      719 S. Shoreline Blvd., Suite 500
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00246-CV
      Tr.Ct.No. 2013-CCV-61910-1
      Style:    Stripes LLC v. Hazzem Mrayyan


            Appellee’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Monday, August 10,
      2015.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch